Ehrlich, Ch. J.
The trial judge, after dismissing the complaint, entertained a motion for a new trial, which he granted in his minutes. We think he erred in dismissing the complaint, and that he should have sent the cause to the jury, as to the bona fides of the sale under which the plaintiff claimed, and that the award of a new trial was proper. The defendant has called attention to various provisions of the statutes of New York, in reference to transfers by corporations in contemplation of insolvency, but the corporation which made the transfers in this instance was a foreign corporation, and the statutes cited have no application to it. See Worthington Co. v. Pfister Book Binding Co., 3 Misc. Rep. 418.
The laws of the foreign state were not offered in evidence, and we are unable to say what they provide in such a case. At all events, the facts should have gone to the jury, with proper instructions as to the law.
For these reasons the order awarding the new trial must be affirmed, with costs.
McCarthy, J., concurs.
.Order affirmed, with costs.